DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 22 April 2022.
Claims 1 – 5, 7 – 12, 14 – 17 and 19 – 22 are pending.
Applicant’s remarks have been fully considered and are persuasive.  35 U.S.C §112(a) rejections, in most recent Office Action, have been withdrawn.  However, upon further consideration, the claims are rejected in view of Miller mentioned in Office Action mailed 02 February 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.

Claim Objections
Claims 1 – 5, 7 – 12, 14 – 17 and 19 – 22 are objected to because of the following informalities.  Appropriate correction is required.

Claim 1 should be amended to “a plurality of display page tables to store virtual address to physical address translations to the pages of data in the second frame buffer”.  This is so that it is not unclear which frame buffer (first or second) is being referred to.
Claim 16 is the GPU claim corresponding to apparatus claim 1 and is objected on the same grounds as claim 1.

Claim 10 should be amended to “searching a first page table to retrieve an address associated with respective first of the display page tables”.  There is no antecedence for “the first first page table”.  Furthermore, there is a duplicate “first”.  In addition, this display page tables should refer to same (and not different) display page table of two-level mapping (see spec Fig. 18A and corresponding paragraphs).

Claims, dependent upon above identified claims, are also objected on the same grounds as said above identified claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Danilak (US 7623134) in view of Thoelke (US 20090100429), McAllister (US 20110243469), DeLaurier (US 10872458) and Miller (US 20180088868).

Regarding claim 1, Danilak teaches
An apparatus (apparatus = Fig. 1 GPU 130 + frame buffer memory 140), comprising: 
a memory (memory = Fig. 1 frame buffer memory 140), including:
a second frame buffer (second frame buffer = Fig. 1 frame buffer pages 146) to store a plurality of pages of data (plurality of pages of data = Fig. 1 plural frame buffer page 144), [the plurality of pages configured as tile rows of a surface,] and the plurality of pages having physical addresses;  (Danilak teaches, in Fig. 1, frame buffer pages 146 comprising multiple frame buffer page 144 that are blocks of data (see col 1 ln 28-31), wherein each of said plural frame buffer page has physical address (see col 1 ln 33-44).)
a memory management unit (MMU) (memory management unit = Fig. 1 GPU memory management unit 131), including
and mapping circuitry (mapping circuitry = translation function within GPU memory management unit 131 that is in GPU (circuitry)) to [perform single level mapping using the first frame buffer for linear surfaces and] perform [two-level] mapping[, of tile based surfaces,] using the second frame buffer [and the display page tables], wherein the [two-level] mapping includes receiving a page translation request for a physical address and performing a page translation [by retrieving an address associated with a PTE included in the page table and accessing an entry in a first of the plurality of display page tables associated with the retrieved address] to acquire the physical address associated with a page of data (page of data = particular frame buffer page 144) in the second frame buffer (Danilak teaches GPU memory management unit 131 that performs, based on presented memory access request (page translation request), translation (mapping) of virtual addresses to physical addresses (physical address) (see col 3 ln 44-51) wherein each translation is associated with particular frame buffer page 144 (page translation) (see col 3 ln 59-61) in frame buffer pages 146 (second frame buffer) (see Fig. 1).)

Danilak teaches a base apparatus that performs page translation to acquire physical address associated with page of data in second frame buffer (see claim 1).  The claimed invention improves upon said base apparatus by performing said page translation using two-level to acquire said physical address (see also limitation below).
a plurality of display page tables to store virtual address to physical address translations to the pages of data in the frame buffer; 
a memory management unit (MMU), including:
a page table having a plurality of page table entries (PTEs), wherein each PTE maps to respective one of the plurality of display page tables;
perform two-level mapping using the second frame buffer and the display page tables, wherein the two-level mapping includes performing a page translation by retrieving an address associated with a PTE included in the page table and accessing an entry in a first of the plurality of display page tables associated with the retrieved address to acquire the physical address associated with a page of data in the second frame buffer

This improvement to said base apparatus is merely an application of known technique from Thoelke – address translation using page directory and page table.  In particular, Thoelke teaches
a plurality of display page tables (plurality of display page tables = Fig. 1 page tables 8) to store virtual address to physical address translations to [the] pages of data (pages of data = Fig.  physical pages 12) in the frame buffer (frame buffer = RAM/physical memory); (claim objection:  This limitation should read pages of data in the second frame buffer) (Thoelke teaches, in Fig. 1, page tables with plural PTEs.  Thoelke further teaches identifying, using 10 bits of virtual address, respective PTE that is address of respective physical page (see Fig. 1, ¶[39], [40]) that is in RAM (see ¶[5]) or physical memory (see ¶[40]).  Note that said page tables store correspondence of 10 bits of virtual addresses to addresses of physical pages (virtual address to physical address translations).)
a memory management unit (MMU), including:
a page table (page table = Fig. 1 page directory 6) having a plurality of page table entries (PTEs) (PTEs = page directory entries (PDEs)), wherein each PTE maps to respective one of the plurality of display page tables  (Thoelke teaches, in Fig. 1, page directory 6 with two PDEs, each PDE maps to respective page table 8, wherein page directory 6 is part of two-level page table (see ¶[37]) in MMU (see ¶[8]).)
perform two-level mapping using [the] second frame buffer (second frame buffer = RAM/physical memory) and the display page tables, wherein the two-level mapping includes performing a page translation by retrieving an address (address = 32-bit virtual pointer) associated with a PTE (PTE = PDE) included in the page table (page table = page directory) and accessing an entry (entry = PTE) in a first of the plurality of display page tables (first of the plurality of display page tables = page table 8) associated with the retrieved address to acquire the physical address associated with a page of data in the second frame buffer (second frame buffer = RAM/physical memory) (Thoelke teaches MMU (see ¶[37]) converting virtual address to physical address by a series of table lookup (see ¶[37]) that identifies PDE (in page directory) that is a 32-bit virtual pointer (address associated with PTE) to page table 8 (see ¶[38]), wherein said page table 8 is used to identify/acquire PTE that is physical address of physical page (see ¶[39],[40]) that is in RAM (see ¶[5]) or physical memory (see ¶[40]).)
Since the claimed invention is merely applying said known technique to said base apparatus, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Thoelke’s known technique would have yielded i) predictable result of page translation (to acquire physical address associated with page of data in second frame buffer) using page directory’s entry (PTE) to locate a page table’s entry (entry in a first of the plurality of display page tables) that points to said physical address, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Danilak in view of Thoelke teach a base apparatus with display page tables storing address translations of pages in frame buffer (see claim 1).  The claimed invention improves upon said base apparatus by configuring said display page tables and said pages in the following manner.
the plurality of pages configured as tile rows of a surface 
wherein each of the plurality of display tables comprises a plurality of tile row entries

This improvement to said base apparatus is merely an application of known technique from McAllister – page table with entries pointing to pages organized as tile rows.  In particular, McAllister teaches
[the] plurality of pages configured as tile rows of a surface 
wherein each of [the] plurality of display tables comprises a plurality of tile row entries (McAllister teaches surfaces comprises multiple pages where each page is organized as tiles (see ¶[63]).  In exemplary embodiment, a page 608 comprises multiple tile rows where said page 608 is pointed to by entry in page table 608 (see Fig. 6).  Note since said page comprises said tile rows, said entry also points to said tile rows (each of plurality of display page tables comprises a plurality of tile row entries).  Also note that said tile rows are elements/entries of said page.)
Since the claimed invention is merely applying said known technique to said base apparatus, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying McAllisters’s known technique would have yielded i) predictable result of having display page table include entries that point to pages (in second frame buffer) are configured as tile rows, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Danilak in view of Thoelke and McAllister teach a base apparatus with display page tables (see claim 1).  The claimed invention improves upon said base apparatus by storing surface components in separate display page tables (see also limitation below).
surface components are stored in separate display page tables

This improvement to said base apparatus is merely an application of known technique from DeLaurier – storing a translation table for each surface space.  In particular, DeLaurier teaches
surface components (surface components = Fig. 2A plural surface space 220) are stored in separate display page tables (display page tables = translation tables) (DeLaurier teaches storing a translation table for each surface space (see Fig. 2A, col 5 ln 18-23).)
Since the claimed invention is merely applying said known technique to said base apparatus, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying DeLaurier’s known technique would have yielded i) predictable result of storing each surface in respective display page table of plurality of display page tables, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Danilak in view of Thoelke, McAllister and DeLaurier teach a base apparatus with mapping circuitry performing two-level mapping (see claim 1).  The claimed invention improves upon said base apparatus by having said mapping circuitry also perform single level mapping for linear surfaces in first frame buffer (see also limitation below).
a memory, including:
a first frame buffer to store a plurality of pages of data configured as linear surfaces
perform single level mapping using the first frame buffer for linear surfaces

This improvement to said base apparatus is merely an application of known technique from Miller – mapping virtual page to a memory frame within plural frames linearly arranged.  In particular, Miller teaches
a memory, including:
a first frame buffer to store a plurality of pages of data configured as linear surfaces
perform single level mapping using the first frame buffer for linear surfaces (Miller teaches mapping virtual memory page 160 to memory frame 170 (single level mapping) in real storage 115 (memory) (see Miller ¶[22]) that has plural frames (first frame buffer), each of said plural frames (surfaces) arranged sequentially (linear) in said real storage 115(see Miller Fig. 1) wherein a frame is a block (page) of contiguous physical memory addresses (see Miller ¶[20]).)
Since the claimed invention is merely applying said known technique to said base apparatus, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Miller’s known technique would have yielded i) predictable result of mapping circuity mapping virtual memory page to memory frame in plural frames (first frame buffer), each linearly arranged and each is a block of contiguous addresses, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Claim 16 is the GPU claim corresponding to apparatus claim 1 and is rejected on the same grounds as claim 1.  It is noted that claim 1’s apparatus (GPU + frame buffer memory) is already mapped to GPU of claim 16.

Regarding claim 2, Danilak in view of Thoelke, McAllister, DeLaurier and Miller teach the apparatus of claim 1 where Thoelke also teaches
wherein each PTE (PTE = PDE) comprises a pointer to a display page table (display page table = page table 8) (Thoelke teaches, in Fig. 1, page directory 6 with two PDEs, each PDE pointing to respective page table 8.  Thoelke also teaches PDE is 32-bit virtual pointer to page table 8 (see ¶[38]).)

Regarding claim 3, Danilak in view of Thoelke, McAllister, DeLaurier and Miller teach the apparatus of claim 2 where Thoelke further teaches
wherein the pointer (pointer = PDE that points to page table 8) comprises a component (component = 32-bit value) of a virtual address stored in the display page table (display page table = page table 8) (Thoelke teaches, in Fig. 1, page directory 6 with two page directory entries (PDEs), each PDE pointing to respective page table 8.  Thoelke also teaches that each PDE is 32-bit value (see ¶[38]) where respective PDE is used to identify page table 8 that has index referenced by 10 bits of virtual address (see ¶[39]).  Note that said 32-bit value is relied upon in said 10 bits virtual address referencing (component of a virtual address).)

Regarding claim 4, Danilak in view of Thoelke, McAllister, DeLaurier and Miller teach the apparatus of claim 3.  Danilak in view of Thoelke, McAllister, DeLaurier and Miller teach a base apparatus with PDE (PTE) mapping to plural frame buffer pages (plurality of pages of data) via page tables (plurality of display page tables) (see claim 1).  The claimed invention improves upon said base apparatus by having each PDE mapped to frame buffer page of specific size (see also limitation below).
wherein each PTE is associated with a defined range of frame buffer mapping

This improvement to said base apparatus is merely an application of known technique from Thoelke – PDE pointing to pages of 4Kbyte.  In particular, Thoelke further teaches
wherein each PTE (PTE = Fig. 1 PDE) is associated with a defined range (defined range = Fig. 4 physical page of 4kbyte) of [frame buffer] mapping (Thoelke teaches, in Fig. 1, each PDE (in page directory 6) points to respective page table 8 that is associated with physical pages of 4kbyte.)
Since the claimed invention is merely applying said known technique to said base apparatus, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Thoelke’s known technique would have yielded i) predictable result of each PDE (PTE) mapping to frame buffer page of 4kbyte (defined range of frame buffer mapping), and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Claims 5, 7 – 9, 17 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Danilak in view of Thoelke, McAlister, DeLaurier and Miller, and further in view of Garibay (US 5963984).

Regarding claim 5, Danilak in view of Thoelke, McAlllister, DeLaurier and Miller teach the apparatus of claim 1 where Danilak also teaches GPU TLB 132 (TLB) caching virtual to physical translations (see Danilak col 4 ln 7-12).  Danilak as modified do not appear to explicitly teach said virtual to physical translations are of multi-level page table (see also limitation below).
a translation lookaside buffer (TLB) including a plurality of entries to store the virtual to physical memory address translations

However, Garibay teaches
a translation lookaside buffer (TLB) including a plurality of entries to store the virtual to physical memory address translations (Garibay teaches TLB that stores most recently accessed virtual address to physical address translations of two-level page table (see col 3 ln 10-24).)
In view of Garibay, Danilak as modified is modified such that GPU TLB also caches virtual to physical translations of multi-level page table.

Danilak, Thoelke, McAllister, DeLaurier, Miller and Garibay are analogous art to the claimed invention because they are in the same field of endeavor, memory management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Danilak as modified in the manner described supra because it would reduce access latency of multi-level page table walk (Garibay, col 3 ln 10-20).

Claim 17 is the GPU claim corresponding to the apparatus claim 5 and is rejected under the same reasons set forth in connection with the rejection of claim 5.  Danilak also teaches 
wherein the MMU (MMU = GPU memory management unit) further comprises a translation lookaside buffer (TLB) (TLB = GPU TLB) (Danilak teaches GPU TLB is in GPU memory management unit 131 (see Fig. 1).)

Regarding claim 7, Danilak in view of Thoelke, McAllister, DeLaurier, Miller and Garibay teach the apparatus of claim 5 where Danilak also teaches
wherein the mapping circuitry (mapping circuitry = translation operation within GPU memory management unit 131 in GPU) performs a search of the TLB for a translation upon receiving the page translation request (Danilak teaches GPU memory management unit 131 translates, based on memory access requests, virtual addresses to physical addresses based on whether virtual address to physical address translation is known in GPU TLB (see col 3 ln 47-67))

Claim 19 is the GPU claim corresponding to the apparatus claim 7 and is rejected under the same reasons set forth in connection with the rejection of claim 7. 

Regarding claim 8, Danilak in view of Thoelke, McAllister, DeLaurier, Miller and Garibay (embodiment 1) teach the apparatus of claim 7 where Danilak also teaches
wherein the mapping circuitry (mapping circuitry = translation operation within GPU memory management unit 131 in GPU) searches the PTEs within the page table [to find an address associated with the first display page table] upon a determination that the TLB (TLB = Fig. 1 GPU TLB 132) does not include the translation (Danilak teaches GPU memory management unit searching page table 142 when GPU TLB does not include translation entry for requested virtual to physical translation (see col 3 ln 62-67))

Thoelke also teaches
searches the PTEs (PTE = Fig. 1 PDEs) within the page table (page table = Fig. 1 page directory 210) to find an address associated with the first display page table (first of the plurality of display page tables = Fig. 1 page table 8) [upon a determination that the TLB does not include the translation] (Thoelke teaches indexing, in page directory, to PDE that points to page table 8 (see ¶[38]).)

Danilak in view of Thoelke, McAllister, DeLaurier, Miller and Garibay (embodiment 1) teach a base apparatus that includes i) MMU searching page table upon determination of a TLB miss and ii) searching a page table to find an address of first display page table (see claim 8).  The claimed invention improves upon said base apparatus by performing searching (of page table to find address of first display page table) in response to TLB miss (see also limitation below)
wherein the mapping circuity searches the PTEs within the page table to find an address associated with the first display page table upon a determination that the TLB does not include the translation

This improvement to said base apparatus is merely an application of known technique from Garibay (embodiment 2) – searching page directory (for address of page table) responsive to TLB miss.  In particular, Garibay (embodiment 2) teaches 
searches the PTEs (PTE = Fig. 10 DTEs) within the page table (page table = Fig. 10 directory table 210) to find an address associated with [the] first display page table (first of display page table = Fig. 10 page table 212) upon a determination that the TLB does not include the translation (Garibay teaches two-level page table addressing that locates, in directory table 210, a directory table entry (DTE) that identifies base address of page table 212 (see col 2 ln 10-16), wherein said two level page table addressing (or table walking (see col 3 ln 10-12)) is performed for each page not in TLB (see col 3 ln 39-42).)
Since the claimed invention is merely applying said known technique to said base apparatus, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Garibay’s known technique would have yielded i) predictable result of MMU searching page table (to find address of first display page table) upon TLB miss, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Claim 20 is the GPU claim corresponding to the apparatus claim 8 and is rejected under the same reasons set forth in connection with the rejection of claim 8. 

Regarding claim 9, Danilak in view of Thoelke, MCAllister, DeLaurier, Miller and Garibay (embodiment 1, embodiment 2) teach the apparatus of claim 8 where Thoelke already teaches in claim 1
wherein [the] mapping circuitry (mapping circuitry = MMU) returns the translation (Examiner is interpreting “returns the translation” to refer to obtaining physical address from display page table (see claim 10 “returning a physical address from the first display page table”).  In view of this interpretation, claim 1 already recites mapping circuity performing two-level mapping that acquires (returns) physical address from display page table.) 

Claim 21 is the GPU claim corresponding to the apparatus claim 9 and is rejected under the same reasons set forth in connection with the rejection of claim 9. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Danilak in view of Thoelke, McAllister and Miller.

Regarding claim 10, Danilak teaches 
A method to facilitate page translations, comprising: 
performing [two-level] mapping[, of tile based surfaces,] using the a second frame buffer (second frame buffer = Fig. 1 frame buffer pages 146) [and display page tables], including:
receiving a page translation request for a virtual address; (Danilak teaches GPU memory management unit 131 that performs, based on presented memory access request (page translation request), translation (mapping) of virtual addresses to physical addresses (see col 3 ln 44-51).)
wherein a plurality of pages, in frame buffer (frame buffer = Fig. 1 frame buffer pages 146), [are configured as tile rows of a surface,] the plurality of pages having physical addresses (Danilak teaches, in Fig. 1, frame buffer pages 146 comprising plural frame buffer page 144, wherein i) said plural frame buffer page are blocks of data (see col 1 ln 28-31) and ii) each of said plural frame buffer page has physical address (see col 1 ln 33-44).)
returning a physical address [from the first display page table] (Danilak teaches GPU memory management unit 131 that performs, based on presented memory access request (page translation request), translation (mapping) of virtual addresses to physical addresses (physical address) (see col 3 ln 44-51) wherein each translation is associated with particular frame buffer page 144 (see col 3 ln 59-61).)

Danilak teaches a base method that performs page translation to return physical address based on page translation request (see claim 10).  The claimed invention improves upon said base method by performing said page translation using two-level (see also limitation below).
searching the first first page table to retrieve an address associated with a first of the plurality of display page tables; 
searching the first display page table for a physical page translation based upon the retrieved address; 
and returning a physical address from the first display page table

This improvement to said base method is merely an application of known technique from Thoelke – address translation using page directory and page table.  In particular, Thoelke teaches
searching [the first] first page table (first page table = Fig. 1 page directory 6) to retrieve an address (address = 32-bit PDE) associated with a first of the plurality of display page tables (plurality of display page tables = Fig. 1 page tables 8); 
searching the first display page table (first display page table = page table 8) for a physical page translation based upon the retrieved address; 
and returning a physical address (physical address = address of physical page 12) from the first display page table (Thoelke teaches identifying, from page directory 6, 32-bit page directory entry (PDE) that points to page table 8 (see Fig. 1, ¶[38]).  Thoelke further teaches identifying, using 10 bits of virtual address, address of physical page 12 in page table 8 that is mapped by said 32-bit PDE (see ¶[39]).)
Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Thoelke’s known technique would have yielded i) predictable result of page translation (to return physical address based on page translation request) that searches page directory (first page table) for address of page table (first display page table) that is used to return said physical address, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Danilak in view of Thoelke teach a base method with pages in frame buffer (see claim 10).  The claimed invention improves upon said base method by configuring said pages in the following manner.
wherein a plurality of pages, in a frame buffer, are configured as tile rows of a surface

This improvement to said base method is merely an application of known technique from McAllister – pages organized as tile rows.  In particular, McAllister teaches
wherein a plurality of pages[, in a frame buffer,] are configured as tile rows of a surface (McAllister teaches surfaces comprises multiple pages where each page is organized as tiles (see ¶[63]).  In exemplary embodiment, page 608 comprises multiple tile rows where said page 608 is pointed to by entry in page table 608 (see Fig. 6).)
Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying McAllisters’s known technique would have yielded i) predictable result of pages (in second frame buffer) configured as tile rows, and ii) the improved claimed invention (see MPEP 2143(I)(D)).  Note that since pages in second frame buffer stores pages configured as tile rows, two-level mapping (using said second frame buffer) is also to said pages configured as tile rows (perform two-level mapping, of tile based surfaces, using a second frame buffer).

Danilak in view of Thoelke and McAllister teach a base method performing two-level mapping (see claim 10).  The claimed invention improves upon said base method by also performing single level mapping for linear surfaces in first frame buffer (see also limitation below).
perform single level mapping using a first frame buffer for linear surfaces

This improvement to said base method is merely an application of known technique from Miller – mapping virtual page to a memory frame within plural frames linearly arranged.  In particular, Miller teaches
perform single level mapping using a first frame buffer for linear surfaces (Miller teaches mapping virtual memory page 160 to memory frame 170 (single level mapping) in real storage 115 (see Miller ¶[22]) that has plural frames (first frame buffer), each of said plural frames (surfaces) arranged sequentially (linear) in said real storage 115(see Miller Fig. 1) wherein a frame is a block of contiguous physical memory addresses (see Miller ¶[20]).)
Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Miller’s known technique would have yielded i) predictable result of performing mapping of virtual memory page to memory frame in plural frames (first frame buffer), each linearly arranged, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Claims 11 – 12 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Danilak in view of Thoelke, McAlister and Miller, and further in view of Garibay.

Regarding claim 11, Danilak in view of Thoelke, McAllister and Miller teach the method of claim 10.  Danilak in view of Thoelke, McAllister and Miller teach a base method of searching first page table (see claim 10).  The claimed invention improves upon said based method by searching TLB prior to searching said first page table (see also limitation below).
searching a translation lookaside buffer (TLB) for the physical page translation prior to searching the first page table

This improvement to said base method is merely an application of known technique from Garibay – searching TLB prior to search page directory.  In particular, Garibay teaches  
searching a translation lookaside buffer (TLB) for the physical page translation prior to searching [the] first page table (first page table = Fig. 10 directory table 210) (Garibay teaches a two-level page table access comprising identifying, in directory table 210, page directory entry that points to base address of page table 212 (PDE) (see col 2 ln 10-16).  Garibay also teaches that said two-level page table access is also table walking (see col 3 ln 10-11) that is performed responsive to a page not in TLB (see col 3 ln 40-43).  Note that identification/search of said page is performed before said two-level page table access.)
Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Garibay’s known technique would have yielded i) predictable result of searching TLB prior to searching first page table, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Regarding claim 12, Danilak in view of Thoelke, McAllister, Miller and Garibay teach the method of claim 11 where Thoelke also teaches
wherein the first page table (first table = Fig. 1 page directory 6) comprises a plurality of page table entries (PTEs) (PTEs = page directory entries (PDEs)), each PTE including a pointer to respective one of the plurality of display page tables (Thoelke teaches, in Fig. 1, page directory 6 with two page directory entries (PDEs), each PDE pointing to respective page table 8, wherein PDE is also a virtual pointer to page table 8 (see ¶[38]).)

Regarding claim 14, Danilak in view of Thoelke, McAllister, Miller and Garibay teach the method of claim 12 where Thoelke also teaches
wherein the pointer (pointer = PDE that points to page table 8) comprises a component (component = 32-bit value) of a virtual address stored in the display page table (display page table = page table 8) (Thoelke teaches, in Fig. 1, page directory 6 with two page directory entries (PDEs), each PDE pointing to respective page table 8.  Thoelke also teaches that each PDE is 32-bit value (see ¶[38]) where respective PDE is used to identify page table 8 that has index referenced by 10 bits of virtual address (see ¶[39]).  Note that said 32-bit value is relied upon in said 10 bits virtual address referencing (component of a virtual address).)

Regarding claim 15, Danilak in view of Thoelke, McAllister, Miller and Garibay teach the method of claim 14.  Danilak in view of Thoelke, McAllister, Miller and Garibay teach a base method where page directory (first page table) has PDEs (PTEs) mapping to page tables (plurality of display page tables) (see claim 12).  The claimed invention improves upon said base method by having each PDE associated with defined range of frame buffer mapping (see also limitation below).
wherein each PTE is associated with a defined range of frame buffer mapping

This improvement to said base method is merely an application of known technique from Garibay – DTE associated with page tables that points to page frames (in cache) of specific size.  In particular, Garibay teaches
wherein each PTE is associated with a defined range of frame buffer mapping (Garibay teaches each DTE (PTE) points to a page table (see col 2 ln 16-22) that points of page frames of 4kbytes (defined range of frame mapping) (see col 2 ln 38-45) wherein said page frames are in physical memory (see Fig. 10) that is in cache (buffer) (see col 2 ln 45-47).)
Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Garibay’s known technique would have yielded i) predictable result of each PDE (PTE) points to respective page table (plurality of display page tables) that points to frame buffer page (in cache) of 4kbyte (defined range of frame buffer mapping), and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Danilak in view of Thoelke, McAllister, DeLaurier and Miller, and further in view of Evans (US 20050200630).

Regarding claim 22, Danilak in view of Thoelke, McAllister, DeLaurier and Miller teach the apparatus of claim 1 where DeLaurier also teaches
wherein the surface components (surface components = Fig. 2A plural surface space 220) comprise [planar surface components and] a control surface (control surface = mipmaps) (DeLaurier teaches that surface spaces are of different surfaces (see col 2 ln 56-58) wherein said surfaces include mipmaps representing different levels of detail for a texture (see col 2 ln 50-53).  Note that said mipmaps provide details that dictates (control) said texture.)

Danilak in view of Thoelke, McAllister, DeLaurier and Miller teach a base apparatus with surface components (see claim 1).  The claimed invention improves upon said base apparatus by including planar surface components in said surface components (see also limitation below).
the surface components comprise planar surface components

This improvement to said base apparatus is merely an application of known technique from Evans – color spaces include YUV color spaces.  In particular, Evans teaches
[the] surface components (surface components = color spaces) comprise planar surface components (planer surface components = YUV color spaces) (Evans teaches color spaces include YUV color spaces that specify pixel values (see ¶[2]) stored in planar format in memory (see ¶[8]).)
Since the claimed invention is merely applying said known technique to said base apparatus, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Garibay’s known technique would have yielded i) predictable result of including planar YUV color spaces in surface components that are color spaces, and ii) the improved claimed invention (see MPEP 2143(I)(D)).



Response to Remarks
Applicant’s remarks have been considered and are persuasive.  112(a) rejections in most recent Office Action are withdrawn.  However, the claims are rejected in view of Miller referenced in Office Action mailed 02 February 2022 (see rejection supra).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139